Citation Nr: 1133577	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO. 07-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, diagnosed as lichen planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran was diagnosed as having and was extensively treated for lichen planus in the year 2006, during the pendency of his current claim, and is competent and credible in his reports of recurring symptoms of lichen planus from the time of his discharge from service in July 2000 through the present time.


CONCLUSION OF LAW

The criteria for service connection for lichen planus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the Veteran was diagnosed as having and was extensively treated for lichen planus in the year 2006, during the pendency of his current claim, and is competent in his reports of recurring symptoms of lichen planus from the time of his discharge from service in July 2000 through the present time. As a result, the Board grants service connection for lichen planus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
   
The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The RO received the Veteran's claim for service connection for skin disability, then claimed as eczema, in September 2005.

In a rating decision dated in January 2006, the RO noted that the Veteran had been treated for eczema during service twice in August 1985 and for suspected eczema in February 1996. The RO noted that there was no evidence of current eczema and denied the Veteran's claim for service connection. 

At a VA examination in March 2006, the Veteran provided a history of skin symptoms since the time of his discharge from service, in July 2000, forward. The examining dermatologist diagnosed the Veteran as having skin disease of the hands, elbows, feet, trunk and arms. He was noted to be receiving six medications for skin disease. The diagnoses were keratolysis exfolliativa of the hands and feet and pityriasis lichenoides chronic of the trunk and arms. The examining physician did not provide an opinion as to whether the conditions began during active service or were related to some incident of service.

Since the time of the March 2006 VA examination the Veteran has contended that his condition during service was mis-diagnosed as eczema and under-treated. He asserts that the skin symptoms he has experienced post-service are the same as those he experienced during service.

VA records of treatment February 2006 to February 2008 include continued prescription of multiple medications for skin disease and diagnoses upon physical examination of skin lesions, including lichenoid dermatitis. Treatment for lichenoid dermatitis was extensive and included cyclosporine (an immunosuppressant drug), methotrexate, and psoralen ultraviolet light (PUVA) treatment.

In March 2010 the Board remanded this matter for an examination and opinion as to whether the Veteran has current skin disability that began during service or is related to any incident of service.

At a May 2010 VA examination, the examining dermatologist diagnosed the Veteran as having atopic dermatitis, and currently inactive lichen planus. The examiner opined that the Veteran's atopic dermatitis was "temporarily aggravated" by active service and would continue for the rest of his life, and that the Veteran also had tinea pedis that was likely related to service. However, the examiner asserted that the etiology of the lichen planus was unknown but was not contagious, and that "he did not have this while in the military." The examiner provided no rationale for the finding that the Veteran did not have lichen planus during his period of active service from March 1980 to July 2000.

In June 2011 the RO granted service connection for atopic dermatitis and tinea pedis; thus, these aspects of the Veteran's appeal are resolved. (Also, the Veteran had been granted service connection for tinea pedis in connection with an earlier claim, effective from the date of his discharge from service.)  However, the RO continued its denial of the Veteran's claim for service connection lichen planus on the basis of the VA examiner's opinion that the condition was not present during active service.

The VA examiner's opinion that the Veteran's lichen planus was not present during active service was provided without a rationale. Thus, the examiner's opinion in this regard is of essentially no probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

The Veteran's lichen planus was diagnosed on physical examination and extensively treated in 2006, during the pendency of his current claim, received in September 2005. Thus, the condition of lichen planus constitutes a "current disability" for the purpose of adjudication of his claim for service connection. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The Veteran has described recurring symptoms of lichen planus, including characteristic outbreaks of, in his words, the "systematic uprising of small bumps," from the time of his discharge from active service through the present time. The Board finds the Veteran competent and credible in reporting chronic symptoms of lichen planus. His experience being treated extensively for lichen planus, as opposed to other forms of skin disease, in 2006, and experiencing reduced symptoms of lichen planus during this time, no doubt familiarized him as to the particular symptoms of this skin disease. In making this determination, the Board has resolved the benefit of the doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As the Veteran was diagnosed as having and extensively treated for lichen planus in the year 2006, during the pendency of his current claim, and is competent in his reports of recurring symptoms of lichen planus from the time of his discharge from service in July 2000 through the present time, the criteria for service connection for lichen planus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). Accordingly, entitlement to service connection for lichen planus is warranted.


ORDER

Entitlement to service connection for lichen planus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


